Mr. Justice Craig delivered the opinion of the Court: This action was brought, as it will be observed, to recover damages for an alleged breach of contract, and the question presented by the pleas is, whether the same matter was adjudicated in the suit in equity set up in the pleas. If it was, the decree will be a bar to this action. It is a well established rule, that where the subject matter of a cause of action has been once determined by a final judgment or decree in a court of competent jurisdiction, another suit can not be maintained between the same parties on such cause of action. The decree or judgment first rendered will be conclusive between the parties. The principle upon which the doctrine of res judicata rests, was stated in Hanna v. Read, 102 Ill. 602, to be, that justice and public policy alike demand that a matter, whether consisting of one or more questions, which has been solemnly adjudicated by a court of competent jurisdiction, shall be deemed finally and conclusively settled in any subsequent litigation between the same parties, where the same questions arise. It is conceded that the Circuit Court of the United States, where the case in equity was determined, was a court of competent jurisdiction, that it had jurisdiction of the suit in question and of the parties to that suit, and that it was competent to decide any question which it was legitimate and proper for it to decide in that case. The identity of the parties in the two suits is also admitted. But it is insisted that the Circuit Court of the United States had no jurisdiction -to decide the question of Goudy’s liability for damages. It may be conceded that a bill in equity could not be maintained where the bill was brought merely for the purpose of recovering damages for the breach of a contract; but while this is true, it does not follow that a court of equity will in no case decree compensatory damages. Where a court of equity obtains jurisdiction in a cause for one purpose, it may retain it for all purposes. In speaking on this subject, Pomeroy (vol. 1, sec. 181,) says: “When a court of equity has jurisdiction over a cause for any purpose, it may retain the cause for all purposes, and proceed to a final determination of all the matters at issue. For this reason, if the controversy contains any equitable feature, or requires any purely equitable relief which would belong to the exclusive jurisdiction, or involves any matter pertaining to the concurrent jurisdiction, by means of which a court of equity would acquire, as it were, a partial cognizance of it, the court may go on to a complete adjudication, and may thus establish purely legal rights, and grant legal remedies which would otherwise be beyond the scope of its authority. ” In speaking of the jurisdiction of a court of equity to award damages, Story says: “In the present state of the .authorities, involving, as they certainly do, much conflict of opinion, it is not possible to affirm more than that the jurisdiction for compensation or damages does not ordinarily attach in equity, except as ancillary to a specific performance, or to some other relief. If it does attach in any other cases, it must be under very special circumstances and upon peculiar equities, as, for instance, in cases of fraud, or in cases when the party has disabled himself, by matters ex post facto, from a specific performance, or in cases where there is no adequate remedy at law.” 2 Story’s Eq. Jur. sec. 799. A bill for the specific performance of a contract to convey land, where the complainant knew before he brought the bill that his vendor had parted with the title to the land, will not, as a general rule, be retained to assess damages for a failure to perform the contract. This rule was announced in Kennedy v. Hazelton, 128 U. S. 667, where the court said: “Specific performance can not be decreed of an agreement to convey property which has no existence or to which the defendant has no title; and if the want of title was known to the plaintiff at the time of beginning suit, the bill would not be retained for assessment of damages.” The same doctrine was announced by this court in Doan, King & Co. v. Mauzey, 33 Ill. 227. These, and many other eases of like import, where it was held damages could not .be recovered on a bill for specific performance, have been cited by appellant to show that a court of equity had no jurisdiction to award damages on the contracts involved in this case, and hence the decree was not res judicata. Had the bill here involved been one for specific performance, merely, and the relief prayed for had been refused, there would be much force in the position of appellant. But upon an examination of the allegations of. the bill, "as shown by the pleas, it will be found that various matters are involved which fall within the peculiar jurisdiction of a court of equity. The stock and note, as appears from the contracts, were owned by the North Chicago City Railway Company. The company had agreed to sell them to G-oudy for a certain sum of money, and they were placed in the hands of DeKoven, as a trustee, to be delivered, as per a contract, upon the payment of a certain sum of money. The bill charged- that DeKoven had violated his duty as trustee by disposing of the stock and note,—trust property,—and that the person to whom they were delivered had notice of the trust. If this allegation was true, and could have been sustained by proof, the trust property could have been reached. The bill, then, on this branch of the case, was one to enforce a trust. Another charge in the bill, as shown by the pleas, was, that Goudy, Turner, Chandler, Chase, DeKoven, and others, conspired and confederated together to defraud Stickney & Co., and to induce them to enter into the contract and pay $20,000 to Goudy. Here was an alleged fraud, under which complainants, through a conspiracy, had been cheated out of $20,000. Undoubtedly a court of equity had jurisdiction to grant relief against fraud and conspiracy, and render a decree requiring the repayment of the money. The bill contained other allegations, upon which other equitable relief was predicated. The control of a railroad company, the right to forfeit shares of stock, the election of a board of directors, the validity of the assignment of stock and a note, and other matters, were involved. It is thus seen that the position that the bill was one for specific performance, merely, is not tenable. The contracts upon which this action is predicated were all before the court in the equity case. Having been set up in the bill and answer, equitable relief was claimed under these contracts. Under the allegations of the bill that trust property had been wrongfully transferred to other parties, in violation of the terms of a contract establishing the trust, and under the allegations establishing fraud in the procurement of $20,000, the court of equity was clothed with jurisdiction of the cause, and having acquired jurisdiction for one purpose, it had the power to retain the cause for all purposes; and if the defendant Goudy had violated, his contract, as was claimed, and complainant had thereby sustained damages, the court had the right to go on and render a decree for the amount established by the evidence. But it is said, conceding that it was within the jurisdiction of a court of equity to adjudicate upon appellee’s liability for damages, the pleas do not show that such question was in fact litigated and determined. That part of the decree which is material is as follows: “It is ordered and decreed that the complainant’s bill be dismissed for want of equity as against the defendants William C. Goudy, Yolney C. Turner, George Chandler, Samuel B. Chase, Ebenezer Buckingham, John De-Koven, John J. Johnson, S. S. Merrill, the North Chicago City Bailway Company, and the Chicago, Milwaukee and St. Paul Bail way Company, with their costs, to be taxed by the clerk. It is further ordered and decreed, that so much of the complainant’s bill as relates to the certificate of 110§ shares of the capital stock issued to A. B. Stickney & Co., dated September 30,1881, be dismissed for want of equity. It is further ordered and decreed, that all relief be denied to the complainant upon all matters and things in controversy herein except as to the amount of money paid by the defendant William C. Goudy for right of way, in execution of the contract between him and A. B. Stickney & Co., of May 28, 1880; and for the purpose of ascertaining said amount of money, it is ordered that this cause be retained as to the other defendants, arid that it be and is referred to the master in chancery to take proof.” Upon the coming in of the report of the master the court decreed as follows: “That the Chicago and Evanston Bailroad Company do forthwith pay unto said complainant the sum of $6513, together with interest upon the same from the 30th of January, 1887, at six per cent, and also costs of said reference to the master, to be taxed by the clerk of this court, and also the costs of this suit, for which plaintiff may have execution: It is further ordered and decreed, that all other relief prayed in the complainant’s bill be denied as against said defendant the Chicago and Evanston Bailroad Company, and that the complainant’s bill be dismissed out of court for want of equity as against the remaining defendants, T. W. Wadsworth, Edwin Walker, Elijah K. Hubbard, J. G. Easton, Julius Wads-worth, Hugh T. Dickey, J. Millbank, James Stillman, James T. Woodward, E. L. Frank, William Bockafeller, Selah Chamberlain and George Smith, with their reasonable costs to be taxed.” Whether, as a matter of fact, in deciding the suit in equity, the court passed upon the question of damages, does not appear from the decree. It does, however, appear from the decree, that all relief was denied complainant upon all matters and things in controversy except as to the amount of money paid by Goudy for right of way. As the question of damages was involved and was in controversy, the fair inference from the language of the decree is that it was decided. But however that may be, the decree is res judicata whether the court passed on the question of damages or not. Where a bill is dismissed without qualification, the decree is conclusive as to all matters involved which are decided or which might have been decided. In Herman on Estoppel (sec. 403,) it is said: “A general dismissal of a bill may be pleaded in bar to a subsequent bill for relief on the same subject matter. For the reason that a dismissal of a bill in chancery stands nearly on the same footing as a judgment for the defendant in an action at law, the presumption is that it was a final and conclusive adjudication upon the merits, whether they were or were not determined, unless the decree of' the court proves that they were not determined, or that fact is apparent on the face of the decree.” In Freeman on Judgments (sec. 270,) it is said: “The dismissal of a bill in chancery stands nearly on the same footing as a judgment at law, and will be presumed to be a final and conclusive adjudication on the merits, whether they were or were not heard and determined, unless the contrary is apparent on the face of the pleadings or in the decree of the court.” The question is not, however, a new one in this court. In Rogers v. Higgins, 57 Ill. 244, it was held, that the principle of res judicata embraces not only what has actually been determined, but also extends to any other matter properly involved, and which might have been raised and determined in it. The same question arose in the late case of Harmon v. Auditor, 123 Ill. 122. It is there said: “Nor is such former judgment or decree conclusive only as to questions actually and formally litigated. It is conclusive as to all questions within the issue, whether formally litigated or not.” There are other cases in this court where the same rule has been announced; but it will-not be necessary to cite them, as we regard the rule well established in this court. We think the decree in the equity case was a bar to this action, and the circuit and Appellate courts decided right in-overruling the demurrer to the pleas. The judgment of the Appellate Court will be affirmed. Judgment affirmed* Magruder, J.: I do not concur.